        Case 1:15-cv-07199-JMF Document 318 Filed 01/18/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                     :
GARY KOOPMANN, TIMOTHY KIDD and
                                     :
VICTOR PIRNIK, Individually and on Behalf of
                                     :                  No. 15 Civ. 7199 (JMF)
All Others Similarly Situated,
                                     :
                       Plaintiffs,   :
                                     :
                   v.                :
                                     :
FIAT CHRYSLER AUTOMOBILES N.V., FCA  :
US, LLC, ROLAND ISELI AND ALESSANDRO :
BALDI, AS CO-EXECUTORS FOR THE       :
ESTATE OF SERGIO MARCHIONNE, SCOTT :
KUNSELMAN, MICHAEL DAHL, STEVE       :
MAZURE, and ROBERT E. LEE,           :
                                     :
                       Defendants.   :


                 DECLARATION OF JONATHAN M. SEDLAK
               IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
    PLAINTIFFS’ MOTION TO EXCLUDE THE TESTIMONY OF NICK MOLDEN

              I, Jonathan M. Sedlak, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

              1.      I am a member of the bar of this Court and am special counsel at the law

firm of Sullivan & Cromwell LLP, counsel for Defendants in the above-captioned action.

              2.      I respectfully submit this Declaration to provide the Court with certain

materials cited in Defendants’ Memorandum in Opposition to Plaintiffs’ Motion to Exclude the

Testimony of Nick Molden.

              3.      Attached hereto as Exhibit 1 is a true and correct copy of the Expert

Report of Dr. Axel Friedrich, dated August 15, 2018.

              4.      Attached hereto as Exhibit 2 is a true and correct copy of the Rebuttal

Expert Report of Nick Molden, dated September 26, 2018.
         Case 1:15-cv-07199-JMF Document 318 Filed 01/18/19 Page 2 of 3



               5.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from

the transcript of the September 14, 2018 deposition of Dr. Axel Friedrich.

               6.     Attached hereto as Exhibit 4 is a true and correct copy of the Expert

Rebuttal Report of Dr. Axel Friedrich, dated October 26, 2018.

               7.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from

the transcript of the October 12, 2018 deposition of Nick Molden.

               8.     Attached hereto as Exhibit 6 is a true and correct copy of answers to

questions from the European Parliament directed to Emissions Analytics, dated October 10,

2016, which is also available at http://www.europarl.europa.eu/cmsdata/112676/20160620-

EmissionsAnalytics_.pdf.

               9.     Attached hereto as Exhibit 7 is a true and correct copy of an Independent

article entitled Volkswagen Wasn’t the Only Company Rigging Emission Levels, Says Expert,

dated September 26, 2015, which is also available at https://www.independent.co.uk/news/

business/news/volkswagen-wasnt-the-only-company-rigging-emission-levels-says-expert-

a6668611.html.

               10.    Attached hereto as Exhibit 8 is a true and correct copy of a The Guardian

article entitled Revealed: Nearly All New Diesel Cars Exceed Official Pollution Limits, dated

April 23, 2016, which is also available at https://www.theguardian.com/business/2016/apr/23/

diesel-cars-pollution-limits-nox-emissions.

               11.    Attached hereto as Exhibit 9 is a true and correct copy of an Automotive

World article entitled CGON: New hydrogen additive technology slashes engine emissions by up

to 80% and increases fuel efficiency by up to 20%, dated August 23, 2017, which is also




                                               -2-
            Case 1:15-cv-07199-JMF Document 318 Filed 01/18/19 Page 3 of 3



available     at     https://www.automotiveworld.com/news-releases/cgon-new-hydrogen-additive-

technology-slashes-engine-emissions-80-increases-fuel-efficiency-20/.

                   I declare under penalty of perjury that the foregoing is true and correct.

                   Executed this 18th day of January 2019 in New York, New York.



                                                                 /s/ Jonathan M. Sedlak
                                                                 Jonathan M. Sedlak




                                                    -3-
